Per Curiam,
This appeal is from a judgment entered on a verdict in an. action of ejectment. The defense at the trial was that *552the plaintiff’s right to possession had been finally adjudicated against him in a proceeding in equity for the enforcement of Ms written contract to convey the land in question to the assignors of the defendants who had assigned the agreement to them. This defense was sustained by proof of the record of the trial in equity and by a decree for specific performance which was unappealed from. The equity suit was between the same parties, it related to the same subject-matter, involved every question raised at the trial of this action, and it was determined on the merits óf the controversy. The decree was therefore conclusive against the plaintiff’s claim and a verdict was properly directed for the defendant. In the recent case of Bower’s Est., 240 Pa. 388, it was said by our Brother Stewart : “A cause of action once finally determined, without appeal, between the parties, on the merits, by any competent tribunal, cannot afterwards be litigated by new proceedings either before the same or any other tribunal. This is a rule dictated by public policy which demands that when a fact has been judicially and finally determined between the same parties, contention with respect thereto must cease. The rule applies with the same strictness where the cause of action, while not technically the same, is nevertheless so related to the cause in the prior litigation that some matter, the establishment of which is essential to the recovery in the second, was determined in the first.”
The judgment is affirmed.